ON MOTION FOE, REHEARING
March. 29, 1934
Me. Chief Justice Del Toeo
delivered the opinion of the court.
A carefully prepared motion for reconsideration has been presented in this case.
In our former opinion we said:
“The funds on which the Pension Board, created by section 16 of Act No. 104 of 1925, depends to fulfill the provisions of the statute are derived from the salaries of the officers themselves. Bee sections 13, 14, 15, 18, and 19 of the act.” - - "
*208The truth, is that although we referred to sections 15 and 19 of Act No. 104 of 1925 (Session Laws, p. 948) to complete the text, our opinion might be interpreted as saying that the ■only funds available to the board are derived from deductions made from the salaries of the employees themselves.
In the motion it is correctly maintained that this is not so. Section 19 of the same Act No. 104 of 1925 accordingly provides:
“The Auditor of Porto Rico is hereby authorized and directed to transfer, at the end of the fiscal year 1924-25, and of every successive fiscal year, to the ‘Retirement Fund of the Employees of the Civil Service of Porto Rico’ thirty (30) per cent of all surpluses in each fiscal year from appropriations for salaries for offices comprised in this Act; Provided, that surplus salaries remaining by reason of positions abolished because they are unnecessary, shall not be computed in the percentage referred to in this section.”
Said section, as amended in 1928 and 1933, now reads as follows:
“Section 19. — Beginning in the fiscal year 1933-34 and continuing in successive years, the Treasurer of Puerto Rico is hereby authorized and directed to set aside and to cover into the ‘Retirement Fund of the Employees of the Civil Service of Puerto Rico, Trust Fund’, as the same are collected, the interest on the funds of the Insular Government on deposit in depositary banks, up to the sum of fifty thousand dollars; Provided, That the Treasurer of Puerto Rico is hereby authorized and directed to cover the amount hereby appropriated into said Retirement Fund at the beginning of each fiscal year, without need of new authorization from the Legislature of Puerto Rico; Provided, further, That the Pension Board shall render annually, prior to the commencement of the legislative session, a complete report on all pensions granted or which may be granted hereafter in accordance with this Act, for the knowledge and action of the Legislature of Puerto Rico.”
This clarification does not destroy, but on the contrary strengthens, the conclusion at which, we arrived in the passage quoted from our original opinion, to wit: that a caraful examination of the funds on which the board depends in *209relation to title obligations that it must fulfill, raises a strong doubt as to the sufficiency of said fund even though the body of remunerated employees only be considered. Experience is showing that this is not a doubt but a reality.
The appellant apparently recognizes the force of the basic reasoning of our opinion, but he insists that although it could be applied to unremunerated services beginning with the time said act went into effect, it becomes manifestly unjust when applied to previous services, because the remuneration of said previous services had nothing to do with the creation of the fund out of which the board would have to satisfy the pensions of the employees to be retired.
It may be asserted that a failure to taire that element into account has been largely responsible for the bankruptcy of the pension fund, and the courts should not aggravate a situation in itself serious by a liberal interpretation. Moreover, that question is not now before us. What we decided was that services rendered ad honorem are a thing apart which, if excluded from all relation to dollars and cents in the beginning, should continue so to the end. In our judgment, to engraft that class of services into the law would be to pervert it. As to that aspect of the question, which is fundamental, the. motion for rehearing has not convinced us that we are mistaken.
That being so, the motion must be dismissed.